Proceeding pursuant to CPLR article 78 to review a determination of the respondent James F. Kralik, as the Sheriff of the County of Rockland, dated January 9, 1998, which, after a hearing, found the petitioner guilty of stated specifications in the charges, and terminated his employment as a Correction Officer for the County of Rock-land.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The punishment of termination from employment is not disproportionate to the offenses committed by the petitioner and the fact that it exceeded the punishment recommended by the Hearing Officer and imposed upon other correction officers *631involved in the incident does not shock one’s sense of fairness. The petitioner was found guilty of having violated “the primary mission of a correction officer to be responsible for the care custody and control of inmates,” after he permitted two inmates to engage in an organized fight which resulted in head injuries to one of the inmates. The petitioner failed to obtain immediate medical treatment for the injured inmate, failed to report the incident, and perjured himself during the investigation into the incident. The petitioner’s conduct was fundamentally at variance with the conduct expected of a peace officer. “Much deference is to be afforded to an agency’s determination regarding a sanction, especially in situations where, as here, matters of internal discipline in a law enforcement organization are concerned” (Matter of Santos v Chesworth, 133 AD2d 1001, 1003; see also, Matter of Berenhaus v Ward, 70 NY2d 436; Matter of Alfieri v Murphy, 38 NY2d 976; Matter of Pell v Board of Educ., 34 NY2d 222, 234; Matter of Murphy v New York City Tr. Auth., 205 AD2d 634). Krausman, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.